Citation Nr: 1648340	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, posttraumatic stress disorder (PTSD), and a personality disorder. 


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2000 to August 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran requested a hearing before a Veterans Law Judge in the September 2012 VA Form 9.  The Veteran's original hearing notice dated October 2015 was returned to sender, but notice was resent to the Veteran's proper address in November 2015.  The Veteran failed to report to his scheduled hearing.  As the record does not contain explanation as to why the Veteran failed to report to his hearing or other additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2016).

The Board notes that the Veteran originally filed a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than PTSD, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, PTSD, and personality disorder.

This appeal was processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless, electronic claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, PTSD, and a personality disorder.  He alleges PTSD due to personal assault that was incurred as a result of physical assault, harassment, and an aggressive environment including being refused sleep, being subject to extra physical training hours, and threats of retaliation he experienced during military service.  See Veteran's May 2009 VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  

The evidentiary record reflects psychiatric diagnoses of major depressive disorder (MDD), bipolar disorder with psychosis, depression, and PTSD.  Notably, the PTSD diagnosis was provided by a VA clinician in May 2008.

The Veteran's DD-214 and service personnel records reflect that the Veteran was recommended for separation after being diagnosed with a personality disorder, but the record does not provide adequate information regarding this diagnosis.  There is a reported history of 3 suicide attempts.  The Veteran reported in-patient treatment while in service between March 2000 and August 2001, including Ireland Army Community Hospital, and Evans Army Community Hospital.  There is also a reference to the Veteran's hospitalization at 3West as noted on the Veteran's June 2001 Report of Medical History from Separation Exam.  The Board observes that mental health treatment records may be separately maintained from service treatment records.  See M21-1, IV.ii.1.D.2.a.

The Veteran was afforded a VA examination in May 2009.  At that time, the VA examiner noted the Veteran's claims of physical and emotional abuse, and determined that the Veteran showed intermittent signs of anxiety and depression, that could be the result of partially treated bipolar disorder, non-specific type.  His formal diagnosis is Axis I polysubstance abuse, rule out mood disorder not otherwise specified, non-combat related, and Axis II Cluster B personality disorder.

In January 2011, the AOJ requested a VA examination addendum to clarify the previous opinion.  The addendum stated "the best diagnosis for [the Veteran] might be Bipolar disorder, depressed type," but the examiner could not make a full determination without the Veteran's Sacramento County records. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  The Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

The Board further observes that when an examiner identifies missing information which is necessary to provide an opinion, VA is obligated to obtain such information if procurable.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (if further information to assist in making the determination or other procurable and assembled data is required that might reasonably illuminate the medical analysis, then VA must attempt to obtain that data).

In light of the above, the Board finds that the VA opinion with addendum is inadequate for rating purposes.  The opinion is speculative as it identifies many potential diagnoses (borderline personality, hypomanic, bipolar, psychotic disorder), but fails to give a definite answer or diagnosis, and thereby is insufficient for the Board to rely upon.  Additionally, the examiners identified missing information necessary to arrive at the opinion sought, and VA has a duty to obtain such evidence if procurable.  Clearly, VA has a duty to obtain any mental health treatment records from service.  38 C.F.R. § 3.159(c)(1).

On remand, the AOJ should obtained the following records identified as potentially relevant to the appeal: Ireland Army Community Hospital and Evans Army Community Hospital during service; and post service treatment at Pikes Peak Lighthouse Crisis Center in 2001, Talon Point in 2008, the Sacramento County Mental Health Center on four occasions between 2001 and the date of the claim, and VA clinic records from the McClellan Outpatient Center and the Sacramento VA Medical Center from 2009 until present.  Additionally, the Veteran put VA on notice on his VA Form 9 that he was applying for a reevaluation of his Social Security benefits but it appears that his medical records and decisions relating to the Social Security Administration have also not been associated with the claims file.

The Board notes that the Veteran did not respond to the AOJ's March 2011and April 2012 requests for authorization to obtain private treatment records from the Veteran's care at Sacramento County Mental Health facility.  The Veteran is reminded that he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193(1991); see Hayes v. Brown, 5 Vet. App. 60, 68(1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).

Upon receipt of any additional relevant records, the Board finds that the Veteran should be afforded new VA examination in order to determine the nature and etiology of this claimed disorder.




Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's reported in-patient treatment while in service between March 2000 and August 2001, including Ireland Army Community Hospital, and Evans Army Community Hospital.  Also associate any records from the Veteran's hospitalization at "3West" as noted on the Veteran's June 2001 Report of Medical History from Separation Exam. 

2.  Associate with the claims folder records of the Veteran's reported treatment at non-VA centers, including Pikes Peak Lighthouse Crisis Center from 2001, Talon Point from 2008, and Sacramento County Mental Health Center from 2001 until present. See May 2009 VA Compensation and Pension Report. 

3.  Associate with the claims folder VA records from McClellan Outpatient Center from and the Sacramento VA Medical Center since 2009. 

4.  Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the Veteran's claim for Social Security Administration disability benefits. 

5.  Upon completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his acquired psychiatric disorder(s) to include depression, bipolar disorder, PTSD, and personality disorder.  Access to the VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.

The examiner must identify the Veteran's diagnosis(es) present since his service (even if currently asymptomatic) with clarity, leaving no room for ambiguities, including consideration of MDD, bipolar disorder with psychosis, depression, and PTSD.  If the Veteran has not manifested any of these disorders since service, the examiner is request to explain the basis for such determination.

For each diagnosed disorder, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's such psychiatric disorder had its onset in service or is otherwise attributable to service or any incident in service. 

With respect to any psychosis, the examiner should provide opinion as to whether it is at least as likely as not such psychosis manifested in service or within one year of the Veteran's separation from service.   

If PTSD is found, the examiner must provide an opinion as to whether there is evidence of behavioral changes in the record to indicate that incidents of personal assault occurred as alleged by the Veteran.  If the examiner concludes that such evidence is of record that indicates incidents of personal assault, an opinion as to whether a diagnosis of PTSD is causally related to the incident must be provided. 

If a personality disorder is diagnosed, the examiner must provide an opinion as to whether any event in service resulted in an acquired psychiatric disorder superimposed on the personality disorder. 


In providing this opinion, the examiner's attention is directed towards the following:
* the service treatment records;
* the diagnosis of PTSD in the VA clinic setting in May 2008 and a May 2009 assessments that the Veteran "has been dealing with symptoms of PTSD as a result of mistreatment he received in the US Army", the he manifests Clear PTSD," probable depression and recurrent bipolar, that his presentation and information provided from his past seems to justify episodes of hypomania, and that he appears to manifest possible borderline traits (wrist cutting, impulsive substances, dysphoria and anger); and
* the additional diagnoses of MDD, bipolar disorder with psychosis, depression and personality disorder.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  Upon completion of the above requested development any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

